DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply dated 03/11/2022 has been received. Claim 120 is canceled. 
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/29/2021 is acknowledged.
All previously pending claims have been canceled. Claims 119-134 have been added, are pending and are under consideration. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 119 and 121-134 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 119 remains unclear with regard to use of the terminology “differentiating“ and “maturation phase” with regard to the final outcome of “reticulocyte”. Given the guidance in the specification and art (see; Ney, 2011, Curr Opin Hematol, 18:152-157, Introduction, for example), it is understood that “differentiating” encompasses the entire period from erythroblast precursor to erythrocyte. Enucleation occurs during differentiation to result in a reticulocyte. The reticulocyte matures (maturation phase) and loses organelles, RNAs and proteins that are no longer needed, to result in an erythrocyte. The claim carries out method steps during maturation but results in a reticulocyte. Thus, it is not known if the “maturation phase” cells used in the method are considered reticulocytes. It would appear that they are and are interpreted to be such. Thus, the contacting step is interpreted to take place with reticulocytes and with the claim ending with reticulocytes. Claims 120-134 depend from claim 119.
Applicant has amended claim 119 to recite that the differentiating cells  in maturation phase are cells that have been in maturation medium for 3-7 days. This fails to clarify the issue set forth above. The specification at page 42 sets for that there is an expansion phase, a differentiation phase and a maturation phase where differentiation, expansion and maturation media are used in each respective phase in successoive steps 1-3. The specification refers to paragraph 1221 of WO2015/073587 which does refer to 3 phases but refers to the media as differentiation media and it is differentially supplemented in each phase. Thus, using paragraph 1221 as defining the time periods of the phases, expansion phase is days 0-7, differentiation phase (from precursor to erythroblast) is days 7-11. Maturation phase where the organelles, proteins and RNAs are eliminated from the reticulocyte, is days 11-17. These time periods and terminologies will be used in interpreting the claim for art purposes. Step b of claim 119 is interpreted to be step 3. It is presumed maturation is not completed if the claim ends with reticulocytes and not mature erythrocytes despite the further culturing step. 
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 119 and 121-134 is/are rejected under 35 U.S.C. 102a1 as being anticipated by WO2016183482 (‘482).
Claim 119 is drawn to a method of making a population of reticulocytes that express an exogenous protein comprising providing erythroid precursor cells, culturing the cells under differentiating conditions, contacting the differentiating cells in maturation phase with an mRNA encoding the exogenous protein and further culturing the cells to provide reticulocytes expressing the exogenous protein. 
Paragraph 143 of ‘482 teaches contacting an erythroid cell with an RNA encoding a protein and culturing the cells under conditions that allow the cells to produce the protein, thereby producing an enucleated erythroid cell (reticulocyte) comprising the exogenous protein. Claim 1 specifies that the cell is in maturation phase when it is contacted with the RNA.   Paragraph 1526 of ‘482 refers to Figure 25 showing the successful transfection of cells with RNA at days 8,13 and 15 of differentiation (which is the entire differentiating process from precursor through maturation into an erythrocyte). 
The instant specification references WO2015/073587 for the timing of expansion, differentiation and maturation. ‘587 teaches at para 1221 that differentiation media is used to mature the cells from days 11-18. This may appear different from the “maturation medium” that is now recited in claim 119. However, the specification, in teaching use of maturation medium (Specification, page 42), references WO2015/073587, which teaches maturation in differentiation media supplemented with EPO, which is considered maturation media. Thus, Day 15 of ‘587, when RNA is introduced, correlates to day 4-5 of maturation (claims 121-122), which is how long the presently-amended step b requires. 
With regard to claims 123-125, para 562 of ‘482 teaches chemically mediated transfection including liposomes and physically mediated transfection, including electroporation. With regard to claim 126, para 506 teaches that the CD34+ cells are centrifuged prior to electroporation, thereby demonstrating that the cells are CD34+, as claimed. 
With regard to claim 127, para 380 teaches that reticulocytes nay be isolated by positive selection, which constitutes separating the from the population of differentiating erythroid cells. 
With regard to claims 128-129, para 268 teaches enriching the cells which constitutes separation of cells of interest from a complex mixture. Para 768 teaches use of a filter medium that specifically enriches cells that express high levels of the receiver (exogenous protein), meeting the limitations of claim 128. With regard to claim 129, para 612 teaches an expansion phase whereby, following that phase, cells terminally differentiate in a synchronous fashion. With regard to claim 130, para 674 teaches that the precursor cells comprise an exogenous nucleic acid and are in substantially the same stage of differentiation and are capable of differentiating into mature functional erythrocytes. The cells used were human (see paragraphs 207 and 223, for example), meeting the limitations of claim 131. 
With regard to claims 132-134, it is inherent that the maturation phase cells used are 84% GPA positive, 54% band3- positive and 95% are alpha4 integrin–positive. Claim 119 provides a population of differentiating cells in maturation phase. According to Table 13 of the instant specification, cells are in maturation phase when 83.9% express GPA, 54.6% express Band-3 and 98% express alpha4 integrin. 
Applicant’s remarks are addressed by clarification of the rejection, above. It is noted that Applicant appears to have understood the statement in the rejection  that the instant specification references WO2015/073587 as the art (‘482) references ‘587. 

Claim(s) 119,121-122,124-126,131-134 remain rejected under 35 U.S.C. 102a1 and a2 as being anticipated by Edinger et al. (PGPUB 2015/0118265).
Edinger et al. teach an in vitro method for introducing a polypeptide-encoding RNA (i.e., an mRNA) or DNA into erythroid cells such as human (claim 131) erythroid cells, the method comprising contacting the erythroid cells with liposomes (i.e., lipid particle or LP) encapsulating the encoding RNA or DNA or introducing nucleic acid by electroporation (claims 124-125) and culturing the erythroid cells to express the polypeptide; the erythroid cells are cells which are in the process of differentiating and maturing into erythrocytes such reticulocytes (maturation phase differentiating erythroid cells, as claimed),  see paragraphs [0004]-[0007]; [0019]; [0036]; [0058]. With regard to the timing of introduction, Edinger teaches that the RNA can be introduced at any stage of maturation, which includes days 3-7, 4-5 and 5 (claims 121-122). With regard to claim 126, para 32 teaches that the erythrocyte precursor cells are CD34+. With regard to claims 132-134, the recited genes are expressed in higher proportions of cells as maturation proceeds, all phases of which are taught by Edinger and therefore are inherently expressed in the maturation phase cells.
Applicant quotes the Examiner as stating, at page 6 of the Office Action, “Edinger does not specifically recite use of cells at specific days of maturation.” However, the rejection states, “With regard to the timing of introduction, Edinger teaches that the RNA can be introduced at any stage of maturation, which includes days 3-7, 4-5 and 5”. This interpretation is maintained. 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 119,121-123 and 127-130 are rejected under 35 U.S.C. 103 as being unpatentable over Edinger et al. (PGPUB 2015/0118265) in view of WO2016183482 (‘482).
Edinger meets the limitations of claims 119-122,124-126,131-134, as set forth above. Rejection of claims 121-122 is offered in the alternative as Edinger does not specifically recite use of cells at specific days of maturation but does teach use of any stage that ultimately gives rise to an erythrocyte.
With regard to claim 123, Edinger teaches use of liposomes and electroporation to introduce nucleic acids into the cells. Edinger does not specifically teach lipid nanoparticles. While Edinger teaches introduction of nucleic acid at any point during maturation, day 5 is not specifically taught. Edinger does not teach separating cells or synchronizing them as recited by claims 127-130. 
These limitations were known in the art at filling to be applicable to the recited method.  ‘482 teaches these more specific details, as set forth above, and would be obvious to combine with Edinger as both are drawn to making an erythroid cell using maturation phase erythrocytes expressing an exogenous protein via RNA delivery. One would be motivated to make such a combination because ‘482 provides more detailed optional embodiments in carrying out the method that would have a reasonable expectation of being successful. 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.
Applicant argues unexpected results and points to the data and explanation at Examples 8-9. This argument is not persuasive. Example 8 references WO2016/183482 and incorporates it by reference in its entirety. As set forth above under 35 USC 102, ‘482 taught Paragraph 1526 of ‘482 refers to Figure 25 showing the successful transfection of cells with RNA at days 8,13 and 15 of differentiation. Day 15 of the differentiative process (from precursor to mature erythrocyte) equates to maturation day 5 (M5). To the extent that ‘482 is anticipatory and is cited and incorporated into the instant specification, it is found that the arguments of unexpected results are not convincing.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claim 119 and 121-134 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,344,263, in view of WO2016183482 (‘482). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same method of making an erythroid cell expressing an exogenous protein via RNA delivery.  The specific genetically engineered erythroid cell recited in the patent claim 6, a reticulocyte, is differentiating erythroid cell in maturation phase, as claimed.  Claims 120-134 are taught by ‘482 as set forth above and would be obvious to combine with ‘263 as both are drawn to making a maturing erythroid cell expressing an exogenous protein via RNA delivery.
	The rejection is maintained as Applicant has requested that it be held in abeyance.

Claims 119 and 120-134 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 22 of copending Application No. 16/107,838 in view of WO2016183482 (‘482). Claim 22 is requires contacting a maturation phase erythroid cell precursor with a “payload” and the “payload is recited to be an RNA in claim 5. Claims 120-134 are taught by ‘482 as set forth above and would be obvious to combine with ‘263 as both are drawn to making an erythroid cell expressing an exogenous protein via RNA delivery. This is a provisional nonstatutory double patenting rejection.
	The rejection is maintained as Applicant has requested that it be held in abeyance.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725. The examiner can normally be reached M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632